September 21, 2009 Mr. John Cash Branch Chief Division of Corporation Finance Securities and Exchange Commission 100 F Street, N.E. Washington, D.C. 20549 Re: Remington Arms Company, Inc. Form10-K for the year ended December31, 2008 File No. 033-74194-01 Dear Mr. Cash: We received the Staff’s comment letter dated September 8, 2009 (the “Comment Letter”) relating to the Form 10-K of Remington Arms Company, Inc. (the “Company”) for the year ended December 31, 2008.Please note that since January 1, 2004 the Company has been a voluntary filer and is currently not subject to any reporting requirements under the Securities Exchange Act of 1934, as amended (the “Exchange Act”).The Company’s contractual obligation to file periodic Exchange
